Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/EP2019/064599 06/05/2019, is acknowledged. 
Status of Claims
Claims 1-9 and 12-14 are currently pending in the application. Claims 10-11 and 15-17 were canceled.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 12/07/2020, which has been entered in the file.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Ms. Ruth Tyler-Cross on August 23, 2021. 
 The application has been amended as follows: 
a.          Claims 12 and 13 have been canceled. 
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 1-9 and 14 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art WO 2006/089067, IDS) and there is no suggestion or motivation to modify any prior art compound to obtain the instantly claimed the compound of formula 
    PNG
    media_image1.png
    189
    291
    media_image1.png
    Greyscale
, which is uniquely substituted by different variables, such as, R1, R2 and R3 etc. Therefore, the instant claims 1-9 and 14 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626